Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1671
                        Lower Tribunal No. 21-283
                          ________________


                             P.M., a juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Dawn
Denaro, Judge.

      Carlos J. Martinez, Public Defender, and Nicholas A. Lynch, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before LOGUE, MILLER, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Muhammad v. State, 99 So. 3d 964, 964 (Fla. 3d DCA 2011)

(“The State's election to nolle pros the defendant's organized fraud

conviction after the jury returned a verdict is a nullity and shall have no effect

upon remand.”).




                                        2